PER CURIAM.
Reversed and remanded for a new hearing on the merits of all of the parties’ claims challenged on appeal.
Our reversal is predicated upon the perception created in the record that the issues raised by the parties may not have been resolved on their merits because of the procedure invoked by the trial court. After a final hearing at which the trial court orally indicated its rulings on the issues, the appellee noticed a hearing, apparently requested by the trial court, to reconsider the issues. At the hearing, unattended by appellant, or by his counsel due to an out of state accident, the trial court executed a final order, apparently prepared in advance, that substantially deviated from its earlier announced rulings. This was done without discussion of the issues or explanation as to the basis for the changed rulings, other than appellant’s counsel’s absence from the hearing.
We emphasize that it is critical to maintain confidence in our system of justice, that the system not only be fair, but also appear to be fair. Here, there is an appearance of unfairness in the way the proceedings were conducted after the final hearing. We believe that it is necessary for the trial court to conduct another hearing, with both parties’ participation, to properly conclude the matter.
Accordingly, we reverse and remand for further proceedings consistent herewith.
ANSTEAD and WARNER, JJ„ and OWEN, WILLIAM C., Jr., Senior Judge, concur.